DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-25 are allowed.

Reasons for Allowances
Regarding claim 1, the prior art does not disclose a fan connector, comprising: each of a plurality of wiring terminals comprises one end of a bent spring plate is connected to a terminal body; two sides of the bent spring plate are respectively provided with a first limiting bump; two sides of the terminal body are respectively provided with a second limiting bump; two sidewalls of wiring terminal slots of a connector body are respectively provided with a guiding groove, a first limiting groove and a second limiting groove are respectively disposed in an upper and lower arrangement; the guiding groove is disposed at one ends of the first limiting groove and the second limiting groove; the first limiting groove and the second limiting groove are farther than the guiding groove from the wiring slot, and are communicating with the guiding groove; a sidewall of the guiding groove guides the first limiting bump into the corresponding first limiting groove; a sidewall of the guiding groove guides the second limiting bump into the corresponding second limiting groove as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang Zhongxun et al. (CN 2082722202) (listed in IDS of parent application no. 16/881677), discloses a fan connector comprising electrical connection slot, chip, wiring slot and other structure similar to presently claimed invention, however Jiang Zhongxun et al. each of a plurality of wiring terminals comprises a terminal body and a bent spring plate; one end of the bent spring plate is connected to the terminal body; two sides of the bent spring plate are respectively provided with a first limiting bump; two sides of the terminal body are respectively provided with a second limiting bump; two sidewalls of wiring terminal slots of a connector body are respectively provided with a guiding groove, a first limiting groove and a second limiting groove are respectively disposed in an upper and lower arrangement; the guiding groove is disposed at one ends of the first limiting groove and the second limiting groove; the first limiting groove and the second limiting groove are farther than the guiding groove from the wiring slot, and are communicating with the guiding groove; a sidewall of the guiding groove guides the first limiting bump into the corresponding first limiting groove; a sidewall of the guiding groove guides the second limiting bump into the corresponding second limiting groove as required by this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831